ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_05_FR.txt. 222

DECLARATION DE M"° HIGGINS
[Traduction]

Je crois que la souveraineté sur Janan appartient à Bahreïn pour les
motifs qu'ont développés MM. Kooijmans et Fortier et j’ai par consé-
quent voté contre le paragraphe 3 du dispositif. Mais étant donné que la
Cour a jugé que Qatar possédait la souveraineté sur Janan et que, d’une
manière générale, j'approuve le tracé de la ligne de délimitation défini
dans l’arrêt, j'ai voté pour le paragraphe 6.

Je crois en outre que la Cour, si elle l’avait voulu, aurait pu aussi fon-
der le titre de Bahreïn sur les îles Hawar sur le droit de P acquisition ter-
ritoriale. Certains des actes accomplis aux îles Hawar étaient en effet
pertinents pour l'établissement du titre juridique. Ces effectivités n'étaient
pas moins nombreuses que celles retenues dans d’autres affaires pour
fonder un titre.

Même si Qatar avait, à l’époque de ces premières effectivités, étendu sa
propre souveraineté à la côte de la péninsule faisant face aux îles Hawar,
il n’a pas lui-même mis en œuvre d’effectivités comparables dans ces îles.

Ces éléments suffisent à écarter toute présomption de titre en faveur de
PEtat côtier.

(Signé) Rosalyn HiGGins.

186
